Citation Nr: 0633371	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder, to include pes planus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION


The veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

The veteran initially requested a hearing at the RO and 
before the Board.  Following his March 2006 RO hearing he was 
provided with a supplemental statement of the case in June 
2006.  In his June 2006 response, he stated he had no new 
evidence and withdrew his request for a hearing before the 
Board.  He directed that his record be forwarded to the Board 
for consideration.  The case is ready for appellate review.  

The RO first denied the veteran's claim to reopen the issue 
of service connection and then considered the claim on the 
merits.  The Board notes that in Barnett v. Brown, 8 
Vet.App. 1 (1995); affirmed 83 F.3d 1380 (Fed. Cir. 1996); it 
was determined that the statutory scheme in 38 U.S.C.A. 
§§ 5108 and 7104 establishes a legal duty for the Board to 
consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must so find.  Accordingly the issue has been 
characterized as set forth on the title page.


FINDINGS OF FACT

1.  In a December 1966 RO decision, the RO denied the 
veteran's claim for service connection for pes planus.





2.  Evidence received since the RO's December 1966 decision 
was not previously received, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran was shown to have third degree pes planus at 
the time of his entry into service and there were no 
complaints of foot problems during service or at the time of 
his separation from service.

4.  The veteran's pes planus did not increase in severity 
during active service.

5.  The veteran has been currently shown to have a bilateral 
foot disorder to include pes planus which has not been shown 
to be related to or aggravated by service. 


CONCLUSION OF LAW


1.  The RO's December 1966 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's December 1966 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2006).

3.  A bilateral foot disorder to include pes planus was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1153 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).    

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
furnished VCAA notice to the veteran regarding the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder in December 2003.  As this letter was prior to the 
August 2004 rating decision on appeal, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, the 
Board finds that, in view of the Board's favorable 
disposition as to reopening of the claim, the VCAA and its 
implementing regulations do not prevent the Board from 
rendering a decision as to that issue.  

With respect to consideration of the issue of entitlement to 
service connection for a bilateral foot disorder on the 
merits, VA has fulfilled its duty to notify the appellant in 
this case.  In the December 2003 letter, the RO provided an 
attachment which informed the appellant of the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board also notes 
that the December 2003 letter implicitly notified the 
claimant of the need to submit any pertinent evidence in his 
possession.  In this regard, the claimant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  During his personal 
hearing at the RO in March 2006 the veteran was advised of 
the need to submit evidence supporting his claim that his 
foot disorder was worsened by his active service.  The 
veteran responded in April 2006 and June 2006 that he had no 
other evidence or information to give the VA to substantiate 
his claim.  The Board believes that the veteran was aware 
that he must furnish any pertinent evidence that he may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  The first three elements were 
satisfied in the information provided to the veteran and 
which was discussed above.  In regard to elements four and 
five the veteran was provided this information in a letter 
sent to him in September 2006.  While this was after the RO 
decision, the veteran is not prejudiced by the timing of this 
notice since the claim is being denied and any notice defect 
concerning the degree of disability or applicable effective 
date is moot.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to his service 
connection claim.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate this claim, including requesting 
information from the appellant regarding pertinent medical 
treatment he may have received, and affording him a VA 
examination during the appeal period.  The appellant was also 
provided with the opportunity to have a hearing which was 
conducted in March 2006.  The appellant has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists with respect to 
this service connection claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
his claim for service connection and that adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board may proceed 
with its review.

New and Material Evidence

In a December 1966 rating decision, the RO denied service 
connection for pes planus.  A notice of disagreement was not 
received within the subsequent one-year period.  The RO's 
December 1966 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended in 2001.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO denied the veteran's claim for service connection for pes 
planus because it was noted at the time he came into service 
and there was no record of treatment during service. 

Since the prior final decision, evidence has been added to 
the claims file.  The pertinent additional evidence of record 
consists of private medical records dated in 2002 and 2003, a 
VA examination in February 2005 and the veteran's March 2006 
hearing testimony that his foot disorder was made worse 
during service.  The additional evidence is new and material.  
It includes the veteran's assertions and a VA examination 
that evaluated his foot condition.  His assertions are 
considered credible for purposes of determining whether new 
and material evidence has been submitted.  

Evidence submitted since the RO's December 1966 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's December 1966 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.  The veteran's claim should be considered on the 
merits.  As discussed above, the veteran was provided with 
appropriate notice and assistance under VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran contends that his bilateral foot disorder was 
aggravated by service.  In an October 2004 statement he 
acknowledged that he had flat feet when he went into service, 
did not have problems at that time and then had foot problems 
after he got out of service.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report symptoms, he does not have 
medical expertise.  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  

The service entrance examination in August 1952 reveals that 
the veteran had third degree pes planus which was 
asymptomatic.  There were no complaints or finding of any 
foot problems during service and the veteran had no 
complaints referable to his feet at the time of his discharge 
from service in November 1954.  His feet were described as 
normal on clinical evaluation.  

The first post service medical evidence of any foot problems 
are the private treatment records received from Ann K. 
Pinski, D.P.M., which reflect the current treatment provided 
for the veteran's foot problems.  The physician's assessment 
included corns, callosities, bilateral foot pain and 
onychomycosis.  There was no reference to service or any 
problems from service in the treatment records. 

Veterans are presumed to have entered service in sound 
condition as to their health.  VA must presume that the 
veteran was in sound condition except as to those defects, 
infirmities, or disorders noted at the time of his or her 
entrance into service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304.  The presumption of sound condition provides that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  This presumption 
attaches only where there has been an induction examination 
in which the later-complained-of disability was not noted.  
The term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, rebutting the presumption of soundness at 
service entrance is not an issue, as the presumption of 
soundness never attached as to the veteran's period of active 
duty.  A review of the veteran's service medical records 
reveals that at the time of his service entrance examination 
in August 1952, he was shown to have third degree pes planus.   
The presumption of soundness does not apply.

Further, the evidence does not trigger the presumption of 
aggravation as there was no showing of any foot problems 
during service, let alone an increase of symptoms.  A 
preexisting disorder will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  In this case, there were no complaints or finding 
referable to the feet during service and the veteran's feet 
were shown to be normal on clinical evaluation at the time of 
his separation from service in November 1954.   This 
contemporaneous evidence from service weighs heavily against 
the veteran's claim for service connection.  The private 
medical treatment records dated in 2002 and 2003 make no 
reference to service and merely reflect current treatment.  
These records do not support the veteran's claim.

A VA examination was conducted on February 2005 and the 
veteran's records were reviewed by the examiner.  His history 
was noted and the veteran related that he was not seen or 
treated during service foot problems.  The examiner commented 
that the veteran had been treated by the VA for corns, but he 
did not have any at the time of the examination.  Bilateral 
flat feet with no arches was reported.  It was the examiner's 
opinion that the veteran's flat feet and corns were not 
caused by or the result of or aggravated by his military 
service.  It was noted that there was no 



documentation that the veteran was seen in service for foot 
problems or recently after the military.  This medical 
opinion, based upon physical examination and review of the 
veteran's record, is competent medical evidence which weighs 
heavily against the veteran's claim.  

The veteran testified in support of his claim in March 2006.  
He said he had problems with his feet during service, but did 
not seek treatment.  He was advised that he needed to provide 
medical evidence to show that his feet were aggravated by 
service.  He had previously submitted the private records 
noted above and following the supplemental statement of the 
case in June 2006, he indicated he had no additional evidence 
to submit.  There is no evidence to substantiate the 
veteran's assertions that his feet were aggravated by 
service. 

In sum, based on the probative evidence, the Board finds that 
the veteran had pes planus at the time of his entry into 
active duty, as documented on his August 1952 entrance 
physical examination.  The record indicates further that 
there were no complaints or findings referable to his feet in 
service or at the time of his separation examination where 
his feet were reported to be normal.  This is persuasive 
evidence that the veteran's pes planus did not increase in 
severity during service.  There is no showing that his 
current bilateral foot disorder, to include pes planus, was 
incurred in or aggravated by service or that it was otherwise 
attributable to service.  

The evidence in this case is not so evenly balanced so as to 
trigger application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Board recognizes the veteran's 
sincere belief in the merits of his claim, but the 
preponderance of the evidence is against a finding that his 
current foot disorder is related to service or that the pes 
planus he had when he entered service was aggravated by 
service.  Accordingly, service connection is not warranted.  



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a bilateral foot disorder, 
to include pes planus.  To this extent, the appeal is 
allowed.

Entitlement to service connection for a bilateral foot 
disorder, to include pes planus is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


